Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/22 has been entered.
Response to Arguments
Applicant's arguments filed 1/12/22 have been fully considered but they are not persuasive. 
The applicant traverses the rejection of the claims under 35 USC 112(b) for lack of clarity but limits comments to the amendments and the allegation that the claims as amended 
Regarding the rejection of the claims under 35 USC 103, the applicant substantially repeats the entirety of the claim, highlighting the structure of a first and second beacon on respective first and second rails arranged in parallel and first and second beacon antennas arranged on a front carriage and a rear carriage of the monorail train. Applicant alleges that Aihong cannot teach or suggest a first/second beacon “laid on a rail” even though the applicant states that Aihong can be disposed on a fixture adjacent the rail on “at the bottom of the rail.” The applicant’s argument is contradictory since even if mounting is “at the bottom of the rail” it meets the scope of the claim “laid on a first/second rail.”  Secondly, the specification as originally filed, describes the positioning of the beacons only in terms of the relative “side” of the rail but not being attached to the side, nor does the specification provide any description or manner in which the beacons would be attached on the respective rails.  Additionally, based on the applicant’s description of the scope of “on” in paragraph [0041] of the related PGPUB, the subject matter of Aihong et al meets the scope of the subject matter. Thus, the argument is not persuasive. Regarding the spacing, the beacons inherently are spaced some distance apart since the two beacons are on separate rails, since a plurality of beacons are spaced along the travel path, and since the language “spaced apart by a predetermined distance along either of the first rail or the second rail” lacks a clear and distinct description of what the applicant considers invention.  The other portion highlighted is the configuration of the first and second rails. As disclosed in the specification at [0022], this represents provisions in the China Metro design code and does not represent anything novel or patentable. Regarding the documents to Deng and .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8 and 10-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims have been amended to set forth the determination of a running direction and position information “according to one of the beacon data read by the first beacon antenna and the beacon data read by the second beacon antenna.”  The specification does not sufficiently enable determining a running direction based on the reception of one piece of beacon data being read by one beacon antenna.  Compliance with the enablement requirement of 35 U.S.C. § 112(a), requires that the specification enable the full scope of every claim. Automotive Techs. Int’l, Inc. v BMW of N. Am., Inc., 501 F.3d 1274 (Fed. Cir. 2007).  In the instant case, the Wands factors, one of ordinary skill in the art would require undue experimentation in order to make and/or use such subject matter (particularly since it would appear impossible to perform such).
The claims as amended and as interpreted based on the applicant’s arguments, comprise a first beacon on a first rail and a second beacon on a second, oppositely-directed rail.  Additionally, it comprises a first beacon antenna mounted on a side of a first, front carriage and a second beacon antenna mounted on an opposite side of a second, back carriage.  As shown, the beacon antennas face outward to the sides of the carriages.  The specification does not sufficiently enable nor sufficiently describe how a beacon positioned underneath the carriage, i.e. laid on a rail, is capable of communicating with the beacon antennas which are directed to the sides of the monorail train.  There would be required some line of sight communication path between the beacon and the beacon antenna in order to enable any sort of communication/detection therebetween, yet according to the arrangement, there is none. The specification fails to provide any examples as to how a beacon antenna mounted to a side of a carriage is capable of communicating with a beacon that is disposed in a position under the carriage. After consideration of the Wands’ factors, one of ordinary skill in the art would require undue experimentation to use the subject matter as claimed in order to for the outwardly directed beacon antenna mounted on the exterior of the side of the carriage to detect the beacon which is positioned on a rail and underneath the carriage. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2-8, and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is again noted that there is no relationship claimed regarding the first and second rails other than the two rails run in opposite directions.  Thus, the claims encompass two rails, one for example running in a northbound direction and a second rail running in a southbound direction but the two rails are not necessarily proximate or within range of each other 
In claims 1 and 8, the language “laid (laying) on a first/second rail” is indefinite since the applicant appears to argue that the limitation is directed to beacons having a physical attachment to the rails.  Yet the specification, as originally filed, does not specify such a limitation but rather is limited to a relative placement to the side of the rail. Thus, it is unclear what the intended scope of the language is intended to encompass.
The language “spaced apart by a predetermined distance along either of the first rail or second rail” is indefinite for lacking clarity.  It is unclear what the scope of the language encompasses, particularly in light of the fact that only two beacons are claimed and the two beacons are on distinct rails.  Thus, the meaning of “along either . . . or” makes no sense. It is further noted that in the sense of having multiple first/second beacons, the claim merely sets 
The language “at a front carriage” and “at a rear carriage” fails to clearly and distinctly define the subject matter since the claims suggest that the beacon antennas are arranged at two different carriages, i.e. a front carriage and a rear carriage, while the specification appears to describe the positioning of the beacon antennas on a front portion of a carriage and a rear portion of the same carriage. This further obfuscates the subject matter since the language “being provided on two opposite sides of the monorail train” encompasses the embodiment that the front and the rear represent “opposite sides.” Thus, the claims fail to clearly and distinctly define the subject matter.
In claims 3 and 10, the language “wherein a distance between the first beacon and the second beacon along either of the first rail or the second rail” is indefinite since such language appears to suggest that a second (first) beacon is positioned along the first (second) rail which is not what is described in the specification nor shown in the drawings.
Claims 4 and 11 are indefinite since the language is contradictory to the claim on which it depends.  Claim 1 defines the beacon antennas being positioned at a front (first) carriage and a rear (second) carriage, yet claim 4 sets forth “the first beacon antenna is provided on first rail” and “the second beacon antenna is provided on the second rail.”  The language fails to clearly set forth the subject matter the applicant regards as the invention but rather changes the scope of the subject matter that is not described by the specification as originally filed. 
Claims 5 and 12 are indefinite since it sets forth determining “the direction that the front carriage is facing” and “direction that the rear carriage is facing.” It is unclear what is 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
A note on the interpretation of the claim is warranted. The broadest reasonable interpretation of claim 1, for example, encompasses two rail lines running in opposite directions wherein each rail line comprises a single beacon, for example at the entry to a railyard. Moreover, while the rail lines are parallel they are not in proximity to each other and could be separated by miles such that an antenna on a carriage is only capable of detecting a single beacon at any time. Finally, the monorail train appears to have two associated carriages (i.e. a front carriage/train car and a rear carriage/train car) wherein one carriage, defined as a front carriage comprises one beacon antenna and a second carriage, defined by a rear carriage, comprises one beacon antenna positioned on opposite sides of respective carriages (i.e. a front and a rear), such that the front beacon antenna is capable of detecting its entry position/direction into a railyard based on detecting a respective signal from a respective beacon at a terminal in respective directions. Moreover, according to the claim, a position and running direction is determined based solely on the acquisition of beacon data from a single beacon and received by a single beacon antenna as there is no limitation on when the beacon data is acquired. This is a much different interpretation of the subject matter than is described in the specification.
Claims 1, 3-8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Aihong et al (CN 102139704, translation of specification provided) in view of Gatenfjord (WO02/46019) and Beaurent et al (8,712,612).     
Aihong et al disclose a positioning system and method for applications “to the field of rail transit of trains, subways, tramcars and the like” so that “high-precision train positioning technology can meet the higher requirements of the current rail transit development on the detection system, and accurate and effective work in harsh environments is achieved.”  Thus, the use of any rail-type system is at the very least suggested. The system is characterized by “comprising a plurality of radio frequency cards arranged on a track side fixed object, at least one reader arranged on the railcar and a processing computer.” The plurality of radio frequency cards have a unique card number and are described as being “arranged on a track side fixed object,” “arranged on fixed objects beside the track,” “is installed on a bottom side of the track” or “arranged beside the track” and meets the scope of first and second beacons “laid on one side of an up-going/down-going rail” or “outer side of the up-going/down-going rail” as taught in the specification as originally provided.  The at least one but preferably “two readers are arranged on the inner side or the outer side of a carriage of the railcar” and comprises “an antenna, a codec, and an output interface,” the readers meeting the scope of the first and second beacon antennas. The processing computer is coupled to the reader output interfaces “to identify positioning information corresponding to the detected radio frequency card number” as well as “real-time mileage positioning and monitoring of the moving railcar.”  In light of the fact that the computer is monitoring positions over time, direction information, i.e. the vector between two positions, is inherently available and obviously determinable.  Aihong et al further teach “the specific setting positions of the reader and the radio frequency card on the rail car and beside the track can also have a variety of different setting schemes due to different conditions of the rail car and surrounding environmental factors.”  As exemplary of several of the feasible setting schemes, FIGs. 3 and 4 show the system includes “two readers which are respectively installed on both sides of the rail car compartment and correspond to the radio frequency cards. The two readers are both connected to the processing computer.”  
As noted above, Aihong et al disclose the placement of the radio frequency cards on the sides of the track as well as on the tracks and suggest the provision of proximity of the reader to be in communication therewith. The broadest reasonable interpretation of the claim language “beacon, laid on a . . . rail” is met by Aihong et al since (1) Aihong et al clearly suggest the proximity of the radio frequency cards to the track/rail via the language “arranged on a track side fixed object,” “arranged beside the track,” “at the side of the track,” “on the side of the track,” and “on the bottom side of the track” as well as the comments “a person skilled in the art would have been able to make any modification of the technical solution of the present invention without any inventive step under the idea of the design and should be considered to be within the protection scope of the present invention;” (2) particularly with respect to the language in the specification which uses the language “laid on a side of” or “laid on an outer side of” a rail; and (3) the broadest reasonable interpretation of “laid on” does not require a physical attachment to the rail (nor does the specification provide any description of any manner of such a physical  attachment) while the terminology “on” encompasses the meaning “to indicate position in close proximity” (see for example Webster-Merriam Dictionary) or as stated in the applicant’s specification, [0041] of the corresponding PGPUB, “a first characteristic ‘on’ or ‘under’ a second characteristic may be the first characteristic in direct contact with the second characteristic, or the first characteristic in indirect contact with the second characteristic by using an intermediate medium,” as well as “the first feature is ‘above’, ‘over’, and ‘on’ the second feature may be that the first feature is right above the second feature or at an inclined top of the second feature, or may merely indicate that the horizontal height of the first feature is higher than that of the second feature.” Given such interpretations of the claim language, Aihong et al meets the scope of such.
Aihong recognizes the configuration of the two readers on opposite sides of the carriage since a single side reader would not “meet the needs of continuing detection” clearly suggesting that radio frequency cards are positioned on both sides of the tracks along the travelling paths, further suggesting that radio frequency cards are positioned and spaced along the rails.  
While Aihong et al describe a train positioning system for rail transit, including trains, subways and tramcars and the like, it does not specifically state the use of a monorail.  Thus, Aihong et al differ from the claimed subject matter since it does not specifically address a monorail train.  In the field of rail transit, subways, tram cars and the like, the train/subway/tram travels from a terminal a path in a first direction to a destination terminal and then returns back in an opposite direction; thus, there are first and second opposite directions of travel (e.g. Washington DC’s metro has several oppositely directed pairs of tracks for each of its lines, an exemplary one of which is a path northbound from Branch Avenue to Greenbelt and a southbound path from Greenbelt to Branch Avenue).  Additionally, there are numerous well-known rail transits that utilize monorails, such as Walt Disney World or Wuhu Metro in China or Osaka Monorail and Tokyo Monorail in Japan.  Thus, the use of monorails clearly falls under the category of rail transit and the like.
Notwithstanding, Gatenfjord (WO02/46019) discloses a system and method for a rail-mounted vehicle (18-20). The system can be used with both single or dual rails (page 3) and includes a plurality of spaced-apart pairs of beacons (7-14) having a position to the right in the main direction of the track send signals which identify that the unit has a position to the right in the main direction of the track and vice versa. A rail- mounted vehicle can determine in which 
It would have been obvious to one having ordinary skill in the art to modify Aihong et al by combining with the teachings of Gatenfjord the various conventional aspects of rail systems, including the substantial equivalence between monorail/two-rail systems, the use active/passive beacons, the placement of beacon units on both sides of the train since Gatenfjord shows the desire and conventionality of tracking rail vehicles, whether monorails or two-rails, and since use of known positioning technique to improve similar rail devices and methods, in the same way is an exemplary rationale that supports a conclusion of obviousness, see KSR Int' l Co. v. Teleflex Inc
Additionally, while Aihong et al disclose that the specific setting positions of the reader can have a variety of different setting schemes and specifically states the setting of readers on opposite sides of the train, Aihong et al do not specify that they are located respectively at a front carriage and rear carriage of the train. However, one of ordinary skill in the art would easily conclude, in light of the teachings of Aihong et al regarding the specific setting positions of the readers having a variety of different setting schemes due to different conditions of the rail car and surrounding environmental factors, it would have been obvious to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success since such is an exemplary rationale that supports a conclusion of obviousness, see KSR Int' l Co. v. Teleflex Inc. Notwithstanding, Beaurent et al show the conventionality in tracking the movement of transit vehicles traveling on a rail (mono or plural rails) of positioning transponders, e.g. beacon antennas, at a plurality of different locations on the at front left, front right, rear left and rear right on a carriage.
It would have been obvious to one having ordinary skill in the art to modify Aihong et al by the teachings of Beaurent et al by positioning the readers at the front and rear of the locations to provide redundancy in the determination of movement/direction as well as to ensure detection of the end of the train such as is necessary at crossings for example.  The remaining claims are shown and/or are made obvious in light of the teachings of the combined prior art.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Miyajima (20160046306) discloses a conventional rail vehicle system having an up-going rail 53U and an oppositely directed down-going rail 53D including track antenna beacons  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646